This is the second appeal in this case. Tyre v. State,20 Ala. App. 483, 103 So. 91. Upon the former appeal this court held that the evidence adduced upon that trial presented a jury question. The cause was reversed, however, because of error in the rulings of the court upon the admission of the testimony. A careful study of the evidence upon this appeal, and an attentive consideration thereof, convinces us that a question for the determination of the jury was clearly apparent upon this trial. The insistence here made that the defendant was entitled to the affirmative charge cannot be sustained. There were innumerable objections interposed and exceptions reserved upon this trial, and, while we have carefully considered all of them, we shall not undertake to discuss them in detail. We are convinced that the case was tried in a careful and painstaking manner in accordance with the former opinion here rendered. Our opinion is that the defendant has been accorded a fair and impartial trial, and that his substantial rights have not been injuriously affected by any of the rulings of the court here complained of. An affirmance of the judgment of conviction appealed from is therefore ordered.
Affirmed.